Title: Thomas Ladd to Thomas Jefferson, 9 August 1810
From: Ladd, Thomas
To: Jefferson, Thomas


          
            Esteemed Friend
            Richmond 8th Mo 9th 1810
          
            I have at length completed the Report in the case of Gilliam & als vs Fleming & als—the amount of my fee for
			 which is $150¹⁸⁄₁₀₀ our mutual friend Archd Thweatt of Petersburg has paid me $50—as the proportion of Frans Eppes’s Estate—I have written to Colol Henry Skipwith of Williamsburg for the like sum for his proportion; and make no doubt but that thou wilt by the return of Mail send me the like sum for thy proportion—this aportionment of my fee is made at the request of Archd Thweatt, who, I have furnished with a Copy of the Report, and who will doubtless communicate with thee on the subject— 
          
            With sentiments of the greatest Regard I am thy Assd friend
            
                  
               Thomas Ladd
          
        